United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmer, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1409
Issued: April 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2018 appellant, through counsel, filed a timely appeal from a January 31, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional thoracic and lumbar conditions as causally related to the accepted
August 15, 2013 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the prior Board decision are incorporated herein by reference. The relevant facts are
as follows.
On August 15, 2013 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she sustained a back sprain when attempting to lift
a tub of mail off of a rack while in the performance of duty.
By decision dated October 8, 2013, OWCP denied appellant’s claim.
Appellant subsequently submitted medical evidence. In progress notes dated October 15
and 22, 2013, Dr. Rahul V. Shah, a Board-certified orthopedic surgeon, noted that appellant was
complaining of lumbar and thoracic pain and indicated an August 15, 2013 injury date. In progress
notes dated October 15, 2013, he diagnosed thoracic and lumbar strains, left-sided T8-9 disc
protrusion, and left-sided T8-9 radiculopathy, which he opined were employment related, and
right-sided L3-4 stenosis of unknown causality. In an October 23, 2013 note, Dr. Shah detailed
the history of appellant’s August 15, 2013 injury. He attributed appellant’s thoracic and lumbar
sprains, T8-9 left-sided disc protrusion, and left-sided radiculopathy to the August 15, 2013
employment injury. Examination findings of the back included negative straight leg raising,
femoral stretch tests, and spasm at the thoracic lumbar junction.
On October 28, 2013 appellant requested reconsideration and submitted additional
evidence. Dr. Shah, in a progress note dated November 12, 2013, repeated appellant’s history of
injury and physical examination findings found in his prior reports. He diagnosed thoracic pain,
sciatica, lumbago, employment-related thoracic and lumbar strains/sprains, left-sided T12
radiculopathy, and L3-4 right-sided stenosis of unknown origin.
By decision dated December 18, 2013, OWCP denied modification.
OWCP subsequently received a December 24, 2013 progress note from Dr. Shah, which
reiterated appellant’s history of injury and physical examination findings found in his prior reports.
Dr. Shah diagnosed thoracic pain, sciatica, lumbago, employment-related thoracic and lumbar
strains/sprains, left-sided T12 radiculopathy, and L3-4 right-sided stenosis of unknown origin.
On August 6, 2014 appellant requested reconsideration and submitted additional medical
evidence. In a March 5, 2014 report, Dr. Shah noted that appellant was first seen on August 20,
2014 for the August 15, 2013 employment injury. He described how the employment incident
3

Docket No. 15-1524 (issued August 10, 2016).

2

occurred and the diagnoses provided by prior physicians. Based on the mechanism of injury and
findings detailed in his report, Dr. Shah opined that the cause of appellant’s injury was clearly due
to bending and twisting while pulling a mail bin.
By decision dated February 17, 2015, OWCP denied modification of its prior decision.
On July 2, 2015 appellant appealed to the Board. By decision dated August 10, 2016, the
Board set aside OWCP’s February 17, 2015 decision, which found that appellant failed to establish
that the August 15, 2013 incident occurred as alleged. The Board found that the weight of the
factual evidence did in fact establish that the August 15, 2013 incident occurred as alleged. The
Board remanded the case to OWCP to determine whether the medical opinion evidence established
that the accepted employment incident caused an injury.4
By decision dated August 26, 2016, OWCP accepted the claim for thoracic and lumbar
sprains. In a second decision dated August 26, 2016, it denied appellant’s claim for the conditions
of left-sided T8 and T9 disc protrusions, left-sided T8, T9, and T12 radiculopathy, L3-4 rightsided stenosis, and thoracic intervertebral disc displacement as not causally related to the accepted
August 15, 2013 employment injury.
On September 9, 2016 OWCP received counsel’s request for an oral hearing before an
OWCP hearing representative, which was held on January 18, 2017.
Additional medical evidence was received. In a February 16, 2017 report, Dr. Shah
detailed how the August 15, 2013 injury occurred, noted results from magnetic resonance imaging
(MRI) scans, and detailed examination findings. He attributed the diagnoses of T8-9 disc
protrusion, T8-9 radiculopathy, and right L3-4 disc protrusion to the accepted August 15, 2013
employment injury. In support of this conclusion, Dr. Shah observed that the mechanism of injury
and appellant’s history were consistent with the diagnoses and MRI scan findings.
By decision dated March 31, 2017, OWCP’s hearing representative set aside OWCP’s
August 26, 2016 decision denying expansion of the acceptance of her claim. She found that
medical evidence submitted subsequent to the August 26, 2016 decision was sufficient to warrant
further development.
On May 24, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. Stanley Askin, a Board-certified orthopedic surgeon, to determine whether acceptance of the
claim should be expanded to include additional claimed conditions.
In a report dated June 16, 2017, Dr. Askin, based upon a review of the medical evidence,
statement of accepted facts (SOAF), and physical examination, noted thoracic and lumbar spine
sprains as accepted conditions and diagnosed thoracic and lumbar spine degenerative disc disease.
He noted that following the accepted August 15, 2013 employment injury appellant experienced
several subsequent injuries. The injuries included a January 2014 slip and fall at home where she
landed on her back, a February 2014 trip and fall where she injured her right shoulder and face,
and a March 4, 2015 employment incident where she alleged a right knee injury after slipping on
4

Id.

3

ice. Dr. Askin related that a review of thoracic x-ray interpretations and MRI scan revealed T8-9
disc abnormality and a lumbar MRI scan revealed age-appropriate degenerative disc changes.
Physical examination findings included left posterior rib cage pain, no tenderness to touch, full
range of motion, negative Finkelstein test, and negative Phalen’s and Tinel’s signs. Dr. Askin
opined that appellant had developed age-related degenerative back changes, which had not been
caused by the accepted August 15, 2013 employment injury. He noted that her MRI scan findings
did not indicate an acute trauma and opined that her preexisting thoracic and lumbar spine
degenerative disc disease had not been aggravated by the August 15, 2013 employment injury.
Rather, Dr. Askin found a temporary exacerbation of an underlying condition and that appellant’s
baseline was consistent with her age. He opined that she had reached maximum medical
improvement and was capable of performing her regular employment duties.
By decision dated July 14, 2017, OWCP denied modification as it found the evidence
insufficient to establish that the acceptance of appellant’s claim should be expanded to include the
additional claimed spinal conditions. It found the weight of the medical opinion evidence rested
with Dr. Askin, OWCP’s referral physician.
On July 19, 2017 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. A video hearing was held on November 16, 2017.
By decision dated January 31, 2018, OWCP’s hearing representative affirmed the denial
of appellant’s request to expand the acceptance of her claim to include additional spinal conditions.
She found Dr. Askin’s opinion constituted the weight of the medical opinion evidence.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5 To establish causal relationship between the condition
as well as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence supporting causal relationship.6 The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the claimant’s own belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.8

5

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

6

See S.A., Docket No. 18-0399 (issued October 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000).

7

Id.

8

C.P., Docket No. 18-1645 (issued March 8, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional thoracic and lumbar conditions causally related to the accepted
August 15, 2013 employment injury.
In a June 16, 2017 report, Dr. Askin, a second opinion physician, reviewed the SOAF and
the medical record. He noted her history, which included the August 15, 2013 employment injury,
and subsequent injuries including a January 2014 slip and fall at home where she landed on her
back, a February 2014 trip and fall where she injured her face and right shoulder, and a March 5,
2015 work incident where she alleged a right knee injury. Dr. Askin also noted appellant’s current
symptoms and provided essentially normal physical examination findings with the exception of
left posterior rib cage pain. He attributed her degenerative changes to her age. Dr. Askin explained
that appellant had preexisting thoracic and lumbar degenerative disc disease which symptoms had
been temporarily exacerbated by the August 15, 2013 employment injury, but that her current
baseline was consistent with her age. He concluded that she had reached maximum medical
improvement and could return to her regular employment duties.
The Board finds that Dr. Askin’s opinion represents the weight of the medical evidence
with regard to appellant’s request to expand acceptance of her claim to include the additional
conditions of left-sided T8 and T9 disc protrusions, left-sided T8, T9, and T12 radiculopathy, L3-4
right-sided stenosis, and thoracic intervertebral disc displacement Dr. Askin provided a detailed
medical report reviewing appellant’s history of injury and the medical evidence of record. He
unequivocally opined that she did not have any additional thoracic or lumbar conditions caused or
aggravated by the August 15, 2013 employment injury, and provided a well-reasoned medical
explanation supporting his findings, but rather she had age-related degenerative back changes.
Dr. Askin’s opinion was based on an accurate medical history.9 The Board thus finds that his
report constitutes the weight of the medical evidence.
The record also contains various progress reports and March 5, 2014 and February 16,
2017 from Dr. Shah in which he attributed appellant’s T8-9 left-sided disc protrusion and leftsided T8-9 radiculopathy to the accepted August 15, 2013 employment injury. In a February 16,
2017 report, Dr. Shah explained that the diagnoses and MRI scan findings were consistent with
appellant’s history and mechanism of injury. The Board finds that, while he concluded that the
August 15, 2013 employment injury caused the diagnosed thoracic and lumbar conditions,
Dr. Shah has not provided sufficient medical rationale in support of his opinion. He has not
explained how lifting a tub of mail off a track caused the condition, nor has he discussed the impact
of injuries appellant sustained in 2014 and 2015. The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record, and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident10 As Dr. Shah did not address all of the factual and medical evidence of record and did
9

A.C., Docket No. 16-1670 (issued April 6, 2018); N.P., Docket No. 15-1580 (issued September 1, 2016); see also
Melvina Jackson, 38 ECAB 443 (1987).
10

See S.H., Docket No. 17-1660 (issued March 27, 2018); see Lee R. Haywood, 48 ECAB 145 (1996).

5

not provide sufficient medical explanation as to how appellant’s diagnosed lumbar and thoracic
conditions were causally related to the August 15, 2013 employment injury, his opinions are of
limited probative value.11
The Board thus finds that appellant has not met her burden of proof to establish that the
acceptance of the claim should be expanded to include additional conditions.
On appeal, counsel contends that Dr. Shah, in his February 16, 2017 report, sufficiently
explained how the thoracic and lumbar condition had been caused by the accepted August 15, 2013
employment injury, while Dr. Askin failed to provide supporting rationale for his conclusion. He
argues that Dr. Shah’s February 16, 2017 report therefore represents the weight of the evidence,
or alternatively, creates a conflict in the medical opinion evidence regarding whether appellant
sustained additional lumbar and thoracic conditions as a result of her August 15, 2013 employment
injury. As found above, however, Dr. Askin’s opinion that appellant did not sustain further
thoracic lumbar conditions as a result of her accepted employment injury was sufficiently
rationalized and represented the weight of the medical opinion evidence.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional thoracic and lumbar conditions causally related to the August 15,
2013 employment injury.

11

S.A., Docket No. 09-2339 (issued July 22, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2018 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

